PER CURIAM.
This appeal is from sentences imposed following appellant’s pleas of nolo conten-dere to numerous felony offenses. After appellant’s counsel filed with this court an Anders1 brief, stating he could find no reversible issue, we directed further briefing on two issues. After reviewing the briefs, we reverse as to one of the two issues. The oral sentencing pronouncement by the lower court was that appellant’s 110.3 and 104 month sentences would be served consecutively, but concurrent to the 25 year habitual violent felony offender sentence. The written sentences *739reflect that the 104 month terms will be served consecutively to the 25 year term. This fundamental, prejudicial sentencing error causes appellant to be incarcerated longer than the trial judge intended. We therefore reverse and remand this case with directions to conform the written sentences to the oral sentencing pronouncement. See Roberson v. State, 729 So.2d 545 (Fla. 1st DCA 1999); Mason v. State, 710 So.2d 82 (Fla. 1st DCA 1998); Johnson v. State, 701 So.2d 382 (Fla. 1st DCA 1997).
REVERSED and REMANDED with directions.
ERVIN, LAWRENCE and BROWNING, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).